Citation Nr: 0330852	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-01 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than August 17, 
1999, for the assignment of a 10 percent disability rating 
for service-connected skin rash.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1987 to 
December 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas which assigned a 10 percent schedular 
evaluation for the veteran's service-connected skin rash, 
effective as of August 17, 1999.  Although the veteran was 
initially represented, the representative withdrew in 
February 2002.  The veteran failed to report for a Board 
hearing scheduled at the RO in July 2003.


FINDINGS OF FACT

1.  Entitlement to service connection for a skin rash was 
initially granted by rating action dated in September 1993, 
at which time a noncompensable evaluation was assigned 
effective as of December 14, 1991; a notice of disagreement 
was not received to initiate an appeal from that 
determination

2.  The veteran's claim for an increased disability rating 
for her service-connected skin rash was received by the RO 
in August 2000.

3.  As of August 17, 1999, it was factually ascertainable 
that an increase in the severity of the skin rash had 
occurred so as to meet the criteria for entitlement to a 10 
percent rating.


CONCLUSION OF LAW

The criteria for an effective date prior to August 17, 1999, 
for the grant of a 10 percent evaluation for a skin rash 
have not been met.  38 U.S.C.A. §§ 5103A, 5107,  5110 (West 
2002); 38 C.F.R. §§ 3.157(b); 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her as to 
whether she or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate her claim by means of 
the discussions in the October 2000 rating decision, the 
January 2002 Statement of the Case (SOC), and the June 2002 
Supplemental Statement of the Case (SSOC).  She was 
specifically told about the requirements to establish a 
successful claim, and of the reasons that the evidence in 
her case was inadequate.  The veteran was further informed 
of which information and evidence she was to provide to VA 
and of which information and evidence VA would obtain on her 
behalf by means of the foregoing correspondence, as well as 
letters from the RO dated in September 2000 and July 2003.  
See Quartuccio, 16 Vet. App. 183.  Therefore, VA has no 
outstanding duty to inform her that any additional 
information or evidence is required.

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a 
complete or substantially complete claim, VA must notify the 
claimant and claimant's representative, if any, of any 
information or evidence which has not already been provided 
that is necessary to substantiate the claim.  Under 
subsection (b), it further provides that if such information 
or evidence is not received by VA within one year from the 
date of VA's notice to the claimant under 38 U.S.C.A. 
§ 5103(a), no benefit may be paid or furnished by reason of 
the claimant's application.  One of the regulations 
promulgated by VA to implement the Veterans Claims 
Assistance Act of 2000 (VCAA) has recently been invalidated.  
Specifically, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one-year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one-year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003). 

In the present case, the RO informed the veteran in the 
September 2000 and July 2003 letters that it would be to the 
veteran's benefit to submit any additional evidence as soon 
as possible.  Although the RO asked that any additional 
evidence be submitted within 30 days of receipt of the 
letter(s), the RO did inform the veteran that the additional 
evidence could have been submitted within one year from the 
date of each letter.  Therefore, the Board finds that there 
is no prejudice to the appellant as a result of any legal 
deficiency in the VCAA notice furnished pursuant to the 
invalidated regulation and that no useful purpose would be 
served by further delaying appellate review to provide 
corrected notice that the appellant has one year to provide 
additional information or evidence.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an determination of the veteran's claim 
on the merits. 

II.  Earlier Effective Date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are 
set forth in 38 U.S.C.A. § 5110.  Except  as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151(a).  The  term 
"claim" or "application" means a formal or informal  
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p).  "Date of receipt"  generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal  and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet.  App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought. 38 C.F.R. § 
3.155(a).

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2).  The date of 
outpatient or hospital examination will be accepted as the 
date of receipt of a claim for increased benefits when such 
reports relate to an examination or treatment of a 
disability for which service connection has previously been  
established.  38 C.F.R. § 3.157(b); see Harper v.  Brown, 10 
Vet. App. 125, 126 (1997); but see Hazan v. Gober,  10 Vet. 
App. 511, 518 (1997).

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service- 
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of 
an informal claim for an increased evaluation based on the 
date of the outpatient treatment, hospital examination, or 
admission to a VA or uniformed services hospital.

Entitlement to service connection for a skin rash was 
initially granted by rating action dated in September 1993, 
at which time a noncompensable evaluation was assigned 
effective as of December 14, 1991.  The veteran did not 
appeal this decision, thus it became final.  38 U.S.C.A. 
§ 7105(c).

In August 2000, the veteran filed a claim for an increased 
disability rating for the service-connected skin rash.  In 
support of her claim, she submitted private medical records 
from the MacGregor Medical Association dated from September 
1998 to September 1999 which showed intermittent treatment 
for eczema with lichen simplex chronicus and acne.  A 
clinical record dated August 17, 1999, showed that the 
veteran presented with a rash on the back which had 
recurred.  Examination revealed scaly hyperpigmented 
eczematous plaques with some follicular prominence.  

A VA examination report dated in September 2000 shows that 
the veteran had a history of eczematous eruption since her 
period of active service.  It was noted that eczema was a 
chronic intermittent condition which would develop 
lichenification within its lesions.  The veteran was said to 
display this change.

By rating action dated in October 2000, the RO determined 
than an increased evaluation of 10 percent was warranted 
effective as of August 17, 1999..   The RO reasoned that 
upon reviewing the foregoing evidence, it was factually 
ascertainable that the veteran had exhibited an increase in 
her disability prior to the date of receipt of the claim.  
As the claim had been received within one year from such 
date, the effective date of the increased rating was 
determined to be exactly one year prior to the date of 
receipt of the claim.  See  38 C.F.R. § 3.400(o)(2).  

The Board acknowledges the veteran's contention that she has 
been suffering from the skin rash for a number of years.  
However, if the increase became ascertainable more than one 
year prior to the date of receipt of the claim, then the 
proper effective date would be the date of claim which in 
this case was in August 2000.  .  See generally Harper v. 
Brown, 10 Vet.App. 125 (1997).  In other words, if the 
veteran is correct in saying that an increase took place 
prior to August 17, 1999, then under applicable law VA would 
not be able to assign an effective date prior to the date of 
claim (August 2000) since she had not filed a claim for an 
increase, either formal or informal, prior to that time.  In 
the present case, the RO has found that an increase in 
severity was factually ascertainable within the one-year 
period prior to the date of claim, and an effective date was 
assigned accordingly.  The Board agrees with that finding, 
and there is no basis for an effective date prior to August 
17, 1999.  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



